Case 3:19-cv-01238-SMY Document 16 Filed 01/27/21 Page 1 of 14 Page ID #93




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

GEORGE CORTEZ, #M12004,                         )
                                                )
                      Plaintiff,                )
       vs.                                      )      Case No. 3:19-cv-01238-SMY
                                                )
WEXFORD HEALTH SOURCES, INC,                    )
DR. SIDDIQUI,                                   )
DR. SHAH,                                       )
HOLLY HAWKINS,                                  )
ANGELA CRAIN,                                   )
JACQUELINE LASHBROOK,                           )
AMY LANG,                                       )
JOHN BALDWIN,                                   )
JOHN DOE #1, (IDOC Medical Director),           )
ROB JEFFREYS,                                   )
ILLINOIS DEPT. of CORRECTIONS,                  )
ANTHONY WILLIS,                                 )
RON SKIDMORE, and                               )
ANTHONY WILLS, WARDEN OF                        )
MENARD CORRECTIONAL CENTER,                     )
                                                )
                      Defendants.               )

                           MEMORANDUM AND ORDER
YANDLE, District Judge:

       Plaintiff George Cortez, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Menard Correctional Center (“Menard), filed this lawsuit pursuant to 42

U.S.C. § 1983 for alleged deprivations of his constitutional rights. He asserts violations of the

Eighth Amendment and the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq.,

and seeks monetary damages and injunctive relief.

       Plaintiff’s First Amended Complaint (Doc. 13) is now before the Court for preliminary

review pursuant to 28 U.S.C. § 1915A. That statute requires the Court to screen prisoner

Complaints to filter out non-meritorious claims and to dismiss any portion of the Complaint that
Case 3:19-cv-01238-SMY Document 16 Filed 01/27/21 Page 2 of 14 Page ID #94




is legally frivolous, malicious, fails to state a claim for relief, or requests money damages from an

immune defendant. 28 U.S.C. § 1915A(a) & (b).

                                 The First Amended Complaint

       Plaintiff makes the following allegations in the First Amended Complaint (Doc. 13): Since

2015, Plaintiff has suffered from several serious medical conditions, including osteoarthritis,

insulin dependent diabetes mellitus, iron deficiency anemia, chronic kidney disease, acute gastritis

with hemorrhage, hypertension, and chronic pain. (Doc. 13, p. 4). He underwent a total hip

arthroplasty and subsequently had additional surgeries due to infection and other complications.

(Doc. 13, pp. 4, 9-10).

       Wexford Health Sources, Inc. (“Wexford”) has deliberately understaffed the Health Care

Units in all Illinois correctional facilities and implemented policies where medical care decisions

are made based on cost. These practices caused Plaintiff to be denied adequate medical care and

pain relief. (Doc. 13, pp. 3-7). Plaintiff was repeatedly sent back to the same doctor who did his

original hip surgery that “went wrong” and each time this doctor performed another “corrective”

surgery, Plaintiff’s condition became worse. Plaintiff’s requests to be referred to a different

surgeon were denied. (Doc. 13, pp. 9-11). Plaintiff has been in a constant state of pain since 2015.

His pain medication has not been timely delivered and has lost effectiveness.

       Nurse Amy Lang refused to give Plaintiff his prescribed medication on several occasions.

(Doc. 13, p. 12). Plaintiff filed grievances which put Defendants Wexford, Siddiqui, Shah, Crain,

Hawkins, Lashbrook, and Willis on notice that his pain medication was denied, but these

Defendants took no action to correct Lang’s misconduct. (Doc. 13, pp. 12, 14).

       Plaintiff spoke several times to Nursing Supervisor Skidmore about the medication denial.

Plaintiff also complained to Skidmore that the pain medication he received was being dissolved in



                                                 2
Case 3:19-cv-01238-SMY Document 16 Filed 01/27/21 Page 3 of 14 Page ID #95




water before it was given to him which made the medication ineffective to relieve his pain.

However, Skidmore did not change this method of delivery. (Doc. 13, pp. 15-17). Siddiqui, Crain,

Shah, Lang, and Hawkins likewise told Plaintiff to stop complaining about the dissolved

medication and ignored Plaintiff’s complaints of pain. (Doc. 13, p. 18). Lashbrook, Willis,

Jeffreys, and John Doe #1 (IDOC Medical Director) ignored or denied Plaintiff’s grievances over

the matter.

       As a result of Plaintiff’s medical conditions, he is disabled and unable to climb or descend

stairs. (Doc. 13, p. 19). He has been issued medical permits for low gallery, low bunk, and a cane.

However, he is not allowed to have his cane in his cell and has nothing to hold onto for balance.

(Doc. 13, p. 20). He often is not permitted to use the cane for walking outside the cell. He cannot

access the shower in his cell house because it lacks handrails. (Doc. 13, p. 27). Menard is not

designed to accommodate Plaintiff’s disability and he is forced to use the stairs against doctor’s

orders if he is to access sick call which causes pain. (Doc. 13, pp. 19-21). Baldwin, Lashbrook,

Willis, and Jeffreys require inmates to be handcuffed when going to medical or mental health call.

(Doc. 13, pp. 22-23).

       Dr. Siddiqui told Plaintiff that his disability and mobility issues cannot be accommodated

and his medical problems cannot be adequately treated at Menard because of Wexford’s and the

Menard administration’s restrictions on certain medications and treatments. (Doc. 13, p. 24).

Plaintiff’s requests for a transfer to another prison have been denied; he believes the reason for the

denial is that he filed grievances over inadequate medical care. (Doc. 13, p. 26).

       Severe overcrowding at Menard (allowed by Lashbrook, Willis, Baldwin, Jeffreys, and

John Doe #1) and Wexford’s deliberate understaffing have caused Plaintiff to be denied medical

care. (Doc. 13, pp. 29-33). His medical passes have been cancelled due to overscheduling, and



                                                  3
Case 3:19-cv-01238-SMY Document 16 Filed 01/27/21 Page 4 of 14 Page ID #96




there are lengthy wait times to see the eye doctor or obtain dental care. (Doc. 13, pp. 30-31). Also

due to overcrowding, Plaintiff was housed in a single-person cell with another inmate, leaving too

little space for exercise or walking in the cell. (Doc. 1, p. 33). He was also placed with a known

violent cellmate who severely beat him. (Doc. 1, p. 34).

       Plaintiff seeks injunctive relief to accommodate his disability, transfer to Dixon

Correctional Center, and placement in a single cell while at Menard. He also requests monetary

damages. (Doc. 13, p. 35).

        Based on the allegations in the First Amended Complaint, the Court designates the

following claims in this pro se action:

       Count 1:        Eighth Amendment deliberate indifference to serious medical needs
                       claim against Wexford for maintaining policies to deliberately
                       understaff all IDOC health care units and to deny medical care based
                       on cost, that led to the denial of medical care for Plaintiff’s serious
                       medical conditions and pain.

       Count 2:        Eighth Amendment deliberate indifference to serious medical needs
                       claim against Siddiqui, Shah, Crain, Lang, and Wexford for sending
                       Plaintiff to the same outside surgeon for follow-up care despite
                       Plaintiff’s request for referral to a different provider after
                       complications arose from his hip surgery.

       Count 3:        Eighth Amendment deliberate indifference claim against Lang for
                       refusing to give Plaintiff his pain medications, and against Wexford,
                       Skidmore, Siddiqui, Shah, Crain, Hawkins, Lashbrook, Willis,
                       Jeffreys, Baldwin, and John Doe #1 for failing to correct Lang’s
                       misconduct.

       Count 4:        Eighth Amendment deliberate indifference claim against Skidmore,
                       Siddiqui, Shah, Crain, Lang, and Hawkins, for requiring Plaintiff to
                       take his pain medication after the pills had first been dissolved in
                       water, and for ignoring his complaints that his pain medication was
                       no longer effective to relieve his severe pain.

       Count 5:        Eighth Amendment deliberate indifference claim against
                       Lashbrook, Willis, Jeffreys, and John Doe #1 for ignoring or failing
                       to address Plaintiff’s grievances complaining that he was denied
                       adequate medical care.

                                                 4
Case 3:19-cv-01238-SMY Document 16 Filed 01/27/21 Page 5 of 14 Page ID #97




        Count 6:        ADA and/or RA claim against the IDOC, Baldwin, Lashbrook,
                        Willis, Jeffreys, Wexford, Siddiqui, Crain, Skidmore, Hawkins,
                        John Doe #1, and Shah for failing to accommodate Plaintiff’s
                        mobility-related medical conditions and pain.

        Count 7:        Eighth Amendment and/or First Amendment claim against
                        unidentified Menard officials for failing to grant Plaintiff’s
                        request(s) for transfer to a different prison where his medical needs
                        and mobility problems can be accommodated.

        Count 8:        Eighth Amendment deliberate indifference claim against Wexford,
                        Lashbrook, Willis, Baldwin, Jeffreys, and John Doe #1 for housing
                        Plaintiff in overcrowded conditions at Menard, which limited his
                        access to health care providers, caused him to be housed with
                        another inmate in a cell designed for only one person with
                        insufficient space to exercise or walk, and led to Plaintiff’s cellmate
                        attacking and seriously injuring him.

        Any other claim that is mentioned in the First Amended Complaint but not addressed in

this Order should be considered dismissed without prejudice as inadequately pled under the

Twombly pleading standard. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an

action fails to state a claim upon which relief can be granted if it does not plead “enough facts to

state a claim that is plausible on its face.”).

                                                  Discussion

                                                   Count 1

        Wexford is a corporation that employs the medical-provider Defendants and provides

medical care at the prison. It cannot, however, be held liable solely on that basis. A corporation

can be held liable for deliberate indifference only if it had a policy or practice that caused the

alleged violation of a constitutional right. Woodward v. Corr. Med. Serv. of Ill., Inc., 368 F.3d

917, 927 (7th Cir. 2004). See also Jackson v. Ill. Medi-Car, Inc., 300 F.3d 760, 766 n.6 (7th Cir.

2002) (private corporation is treated as though it were a municipal entity in a § 1983 action). Here,

Plaintiff alleges that Wexford has deliberately understaffed prison health care units and that it has

                                                      5
Case 3:19-cv-01238-SMY Document 16 Filed 01/27/21 Page 6 of 14 Page ID #98




a policy/practice of denying medical care in order to cut costs. He also alleges generally that these

policies/practices caused him to be denied adequate medical care and pain relief. However,

Plaintiff does not connect these allegations to any particular instances or examples of a Wexford

employee who acted, failed to act, or denied him a treatment, referral, or procedure. Therefore,

the claim in Count 1 does not survive preliminary review under Section 1915A and will be

dismissed without prejudice.

                                              Count 2

       Prison officials and medical staff violate the Eighth Amendment’s prohibition against cruel

and unusual punishment when they act with deliberate indifference to a prisoner’s serious medical

needs. Rasho v. Elyea, 856 F.3d 469, 475 (7th Cir. 2017). To state such a claim, a prisoner must

plead facts and allegations suggesting that (1) he suffered from an objectively serious medical

condition, and (2) the defendant acted or failed to act with deliberate indifference to the risk of

harm from that condition. Id.; see also Farmer v. Brennan, 511 U.S. 825, 842 (1994). The Eighth

Amendment does not give prisoners entitlement to “demand specific care” or “the best care

possible,” but only requires “reasonable measures to meet a substantial risk of serious harm.”

Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997). Medical negligence or even malpractice does

not violate the Constitution. Estelle v. Gamble, 429 U.S. 97, 106 (1976); Duckworth v. Ahmad,

532 F.3d 675, 679 (7th Cir. 2008); Sanville v. McCaughtry, 266 F.3d 724, 734 (7th Cir. 2001).

       Plaintiff alleges that sending him back to the same surgeon whose performance caused him

to develop an infection and other complications after his earlier hip surgery violates the Eighth

Amendment. But these allegations are insufficient to state a colorable claim for deliberate

indifference. Count 2 will therefore be dismissed without prejudice.




                                                 6
Case 3:19-cv-01238-SMY Document 16 Filed 01/27/21 Page 7 of 14 Page ID #99




                                             Count 3

       Plaintiff’s allegation that Nurse Lang deliberately refused to him his prescribed pain

medication is sufficient to state a deliberate indifference claim, as is his allegation that he

personally spoke to Nursing Supervisor Skidmore about the failure to provide his pain medication.

Plaintiff may therefore proceed on his claim in Count 3 against Lang and Skidmore.

       Plaintiff also alleges that his written grievances against Lang put Wexford, Siddiqui, Shah,

Crain, Hawkins, Lashbrook, Willis, Jeffreys, Baldwin, and John Doe #1 on notice that he was not

receiving the medication, but they deliberately turned a blind eye to the problem and did nothing

to stop Lang’s misconduct. (Doc. 13, pp. 12-13). Plaintiff also relies on an allegation that

unspecified “other inmates” have written numerous grievances against Lang for failing to provide

medications, and that Lang is a defendant in several other pending lawsuits involving this issue.

He claims these Defendants were supervisors over Lang and therefore had the power to stop her

denial of medical care.

       “[D]eliberate indifference may be found where an official knows about unconstitutional

conduct and facilitates, approves, condones, or turns a blind eye to it.” Perez v. Fenoglio, 792

F.3d 768, 781 (7th Cir. 2015). Here, Plaintiff provides no factual allegations to support his

assertion that these Defendants received notice of his complaints against Lang. He does not claim

to have directly informed any of them of the issue, and he does not supply any documentation to

show that they received actual notice of his problem. These Defendants cannot be held liable for

Lang’s conduct simply based on their supervisory positions. “The doctrine of respondeat superior

(supervisory liability) does not apply to § 1983 actions; thus to be held individually liable, a

defendant must be ‘personally responsible for the deprivation of a constitutional right.’” Sanville

v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001) (quoting Chavez v. Ill. State Police, 251 F.3d



                                                7
Case 3:19-cv-01238-SMY Document 16 Filed 01/27/21 Page 8 of 14 Page ID #100




612, 651 (7th Cir. 2001)).

       For these reasons, Count 3 will be dismissed without prejudice as to Wexford, Siddiqui,

Shah, Crain, Hawkins, Lashbrook, Willis, Jeffreys, Baldwin, and John Doe #1, and will proceed

against Lang and Skidmore for deliberate indifference to Plaintiff’s need for his prescription pain

medication.

                                             Count 4

       Plaintiff cannot maintain a deliberate indifference claim based on the medical decision to

administer his medication by dissolving the drugs in a cup of water. However, Plaintiff also alleges

the Defendants ignored his complaints of pain when his medication failed to relieve his symptoms.

“[T]he existence of chronic and substantial pain” is a serious medical need, Gutierrez v. Peters,

111 F.3d 1364, 1373 (7th Cir. 1997), and the failure to take reasonable steps to relieve an inmate’s

chronic pain may constitute deliberate indifference.       Thus, Count 4 shall proceed against

Skidmore, Siddiqui, Crain, Shah, Lang, and Hawkins.

                                             Count 5

       Plaintiff alleges he wrote grievances and letters to Lashbrook, Willis, Jeffreys, and John

Doe #1 about “how he was being denied adequate medical care” and they either ignored him or

responded without addressing his issues. To be held individually liable, “a defendant must be

‘personally responsible for the deprivation of a constitutional right.’” Sanville v. McCaughtry, 266

F.3d 724, 740 (7th Cir. 2001) (quoting Chavez v. Ill. State Police, 251 F.3d 612, 651 (7th Cir.

2001)). As such, the alleged mishandling of grievances “by persons who otherwise did not cause

or participate in the underlying conduct states no claim.” Owens v. Hinsley, 635 F.3d 950, 953

(7th Cir. 2011). Here, Defendants who merely responded to Plaintiff’s grievances, or failed to

address them, were not “personally involved” in the alleged denial of adequate medical care.



                                                 8
Case 3:19-cv-01238-SMY Document 16 Filed 01/27/21 Page 9 of 14 Page ID #101




Accordingly, Count 5 will be dismissed without prejudice.

                                              Count 6

        Plaintiff's allegations are sufficient to allow him to proceed on an ADA and/or RA claim

for failure to accommodate his mobility restrictions and related pain. However, this claim cannot

proceed against individual defendants; individual employees of IDOC cannot be sued under the

ADA or the RA. Jaros v. Illinois Dep't of Corrs, 684 F.3d 667, 670 (7th Cir. 2012). The proper

defendant is the relevant state department or agency. See 42 U.S.C. § 12131(1)(b); Jaros, 684 F.3d

at 670, n. 2 (individual capacity claims are not available; the proper defendant is the agency or its

director (in his official capacity)). Plaintiff has included the IDOC as a Defendant and Count 6

may properly proceed against this state agency. However, Count 6 is dismissed as to Baldwin,

Lashbrook, Willis, Jeffreys, Wexford, Siddiqui, Crain, Skidmore, Hawkins, John Doe #1, and

Shah.

                                              Count 7

        Plaintiff’s allegations suggest that the denial of his request for a transfer to a different

prison were motivated by retaliation for his grievances and complaints over deficient medical care.

(Doc. 13, pp. 26-27). Prison officials may not retaliate against inmates for filing grievances,

lawsuits, or otherwise complaining about their conditions of confinement; this activity is protected

by the First Amendment. See, e.g., Gomez v. Randle, 680 F.3d 859, 866 (7th Cir. 2012); See

Bridges v. Gilbert, 557 F.3d 541, 552 (7th Cir. 2009); Babcock v. White, 102 F.3d 267, 275 (7th

Cir. 1996) (retaliatory delay in transferring prisoner). However, Plaintiff fails to identify the

individual(s) who denied his transfer request, and a plaintiff is required to associate specific

defendants with specific claims so the defendants are put on notice of the claims brought against

them and so they can properly answer the complaint. See Hoskins v. Poelstra, 320 F.3d 761, 764



                                                 9
Case 3:19-cv-01238-SMY Document 16 Filed 01/27/21 Page 10 of 14 Page ID #102




(7th Cir. 2003). For these reasons, Count 7 will be dismissed without prejudice for failure to state

a claim upon which relief may be granted.

                                              Count 8

       Plaintiff alleges that Lashbrook, Willis, Baldwin, Jeffreys, and John Doe #1 allowed

overcrowded conditions to persist at Menard and that Wexford deliberately understaffed Menard’s

health care unit in relation to the number of inmates in the prison. He further alleges that as a

result, his access to a doctor for his hip problems was delayed when his passes were cancelled, that

he had to wait 30 days or more for an eye doctor appointment, that he sought dental care and was

told there is a 2-year wait for teeth cleaning, a 30-day wait for fillings, and a 60-day wait for non-

emergency dental issues, and that he must see a nurse, not a doctor, for his chronic diabetes and

hypertension clinic visits. Finally, he alleges because of the overcrowding, he could not be matched

up with a cellmate of similar age, size, or medical history and was housed with a violent cellmate

in a too-small cell and was physically attacked by that cellmate.

       As to the medical care issues, Plaintiff does not provide facts indicating that he was harmed

because of the delays he experienced due to the alleged overcrowding and understaffing. And, his

generalized claim that the Defendants are responsible for overcrowding at Menard does not

sufficiently plead an Eighth Amendment violation. See Rhodes v. Chapman, 452 U.S. 337, 346

(1981); Farmer v. Brennan, 511 U.S. 825, 842 (1994). To state a constitutional claim, an inmate

first must allege facts suggesting the prison conditions amount to a serious deprivation of basic

human needs such as food, medical care, sanitation, or physical safety, creating an excessive risk

to the inmate’s health or safety. The allegations must also suggest the defendants acted or failed

to act despite their knowledge of a substantial risk of serious harm to the plaintiff from the

conditions. The First Amended Complaint does not meet these standards.



                                                 10
Case 3:19-cv-01238-SMY Document 16 Filed 01/27/21 Page 11 of 14 Page ID #103




       With reference to the attack on Plaintiff by his cellmate and the crowded cell conditions,

Plaintiff does not identify the individual(s) who made the decision to place him in that cell, nor

does he claim that he complained to any prison official about the conditions or any threat posed

by the cellmate. Plaintiff must identify the Defendant(s) responsible for the cell placement and/or

the failure to change Plaintiff’s cell assignment and set forth facts supporting a deliberate

indifference claim against such person(s).

       As presently pled, Plaintiff fails to state a cognizable Eighth Amendment claim against

Wexford, Lashbrook, Willis, Baldwin, Jeffreys, or John Doe #1 in Count 8 and it will be dismissed

without prejudice.

                                        Injunctive Relief

       Because the First Amended Complaint includes a request for injunctive relief, Anthony

Wills, Warden of Menard Correctional Center, in his official capacity, will be added to the docket

with regard to this request. See Gonzales v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011) (holding

warden is proper defendant for injunctive relief claim as he would be responsible for ensuring that

any injunctive relief would be carried out).

                                    Official Capacity Claims

       Plaintiff raises claims against each Defendant in his or her official capacity for injunctive

relief, and in his/her individual capacity for monetary damages. (Doc. 13, p. 35). The ADA and

RA claims are properly brought against the IDOC, and the injunctive relief claims are properly

brought against the Warden of Menard Correctional Center in his official capacity. However,

Plaintiff’s claims for monetary damages may only be pursued against state officials in their

individual capacities. Brown v. Budz, 904 F.3d 904, 918 (7th Cir. 2005); Shockley v. Jones, 823

F.2d 1068, 1070 (7th Cir. 1987). Accordingly, the official capacity claims against the individual



                                                11
Case 3:19-cv-01238-SMY Document 16 Filed 01/27/21 Page 12 of 14 Page ID #104




Defendants are dismissed without prejudice.

                                             Disposition

       Portions of the First Amended Complaint survive preliminary review under 28 U.S.C.

§ 1915A and shall proceed for further consideration as follows: COUNT 3 proceeds against Lang

and Skidmore only; COUNT 4 proceeds as delineated above; and COUNT 6 proceeds only

against the IDOC.

       COUNTS 1, 2, 5, 7, and 8 are DISMISSED without prejudice for failure to state a claim

upon which relief may be granted. COUNT 3 is DISMISSED without prejudice as against

Wexford, Siddiqui, Shah, Crain, Hawkins, Lashbrook, Willis, Jeffreys, Baldwin, and John Doe #1.

       Defendants WEXFORD, LASHBROOK, BALDWIN, JOHN DOE #1, JEFFREYS,

and WILLIS are DISMISSED from the action without prejudice.

       The Clerk of Court is DIRECTED to ADD ANTHONY WILLS, WARDEN OF

MENARD CORRECTIONAL CENTER, in his official capacity only, to the docket for

purposes of Plaintiff’s claim for injunctive relief.

       The Clerk shall prepare for SIDDIQUI, SHAH, HAWKINS, CRAIN, LANG, the

ILLINOIS DEPARTMENT of CORRECTIONS, SKIDMORE, and ANTHONY WILLS,

WARDEN OF MENARD CORRECTIONAL CENTER (official capacity only): (1) Form 5

(Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of

Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the First Amended

Complaint, and this Memorandum and Order to each Defendant’s place of employment as

identified by Plaintiff. If a Defendant fails to sign and return the Waiver of Service of Summons

(Form 6) to the Clerk within 30 days from the date the forms were sent, the Clerk shall take

appropriate steps to effect formal service on the Defendant, and the Court will require the



                                                  12
Case 3:19-cv-01238-SMY Document 16 Filed 01/27/21 Page 13 of 14 Page ID #105




Defendant to pay the full costs of formal service, to the extent authorized by the Federal Rules of

Civil Procedure.

       If a Defendant cannot be found at the work address provided by Plaintiff, the employer

shall furnish the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk and shall not be maintained in the court file or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the First

Amended Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

Pursuant to Administrative Order No. 244, Defendants need only respond to the issues stated

in this Merit Review Order.

       Plaintiff is ADVISED that if judgment is rendered against him and the judgment includes

the payment of costs under 28 U.S.C. §1915, he will be required to pay the full amount of the

costs, even though his application to proceed in forma pauperis was granted. See 28 U.S.C.

§ 1915(f)(2)(A).

       Plaintiff is further ADVISED that he is under a continuing obligation to keep the Clerk of

Court and the opposing parties informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       Finally, based on the allegations in the First Amended Complaint, the Clerk of Court is

DIRECTED to ENTER the standard qualified protective order pursuant to the Health Insurance



                                                13
Case 3:19-cv-01238-SMY Document 16 Filed 01/27/21 Page 14 of 14 Page ID #106




Portability and Accountability Act.

       IT IS SO ORDERED.

       DATED: January 27, 2021

                                                     s/ Staci M. Yandle_____
                                                     STACI M. YANDLE
                                                     United States District Judge


                                        Notice to Plaintiff

         The Court will take the necessary steps to notify the Defendants of your lawsuit and serve
them with a copy of your First Amended Complaint. After service has been achieved, Defendants
will enter an appearance and file an Answer to your First Amended Complaint. It will likely take
at least 60 days from the date of this Order to receive the Defendants’ Answer, but it is entirely
possible that it will take 90 days or more. When Defendants have filed their Answers, the Court
will enter a Scheduling Order containing important information on deadlines, discovery, and
procedures. Plaintiff is advised to wait until counsel has appeared for Defendants before filing any
motions, to give the Defendants notice and an opportunity to respond to those motions. Motions
filed before Defendants’ counsel has filed an appearance will generally be denied as premature.
Plaintiff need not submit any evidence to the Court at this time, unless specifically directed to do
so.




                                                14
